DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 44 are objected to because of the following informalities:  
In line 3 of claim 44, the limitation "into valve" should read as “into a valve”.
In line 12 of claim 44, the limitation "a patient" should read as “the patient” (as it is referring to the limitation in claim 44, line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9, 23-24, 40-52, 55-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lumen of the introducer sheath" in lines 11-12.  There is insufficient antecedent basis for the lumen in the claim.
Claim 23 recites the limitation "a first circular section overlapped with a second circular section with a circular section" in lines 3-4. It is unclear if it means “a first circular section overlapped with a second circular section” or it means “a first circular section overlapped with a second circular section to form a circular section”. For the examination purposes, the examiner will interpret the imitation as in the second interpretation as it may be in Fig. 2.
Claim 40 recites the limitation “a proximal end of the introducer sheath" in line 2. It is unclear if it is referring to the limitation in claim 1, line 3 (for the purpose of examination , this is the interpretation of the examiner as it has one proximal end of the introducer) or it is referring to a new limitation.
Claim 44 recites the limitation “an introducer hub" in line 5. It is unclear if it is referring to the limitation in claim 44, line 2 (for the purpose of examination , this is the interpretation of the examiner as it has one proximal end of the introducer) or it is referring to a new limitation.
Claim 46 recites the limitation “the first lumen isolated from the second lumen" in line 4. It is unclear if it is referring to the first lumen in claim 44 lines 5-6  and the second lumen in claim 44 line 8 or it is referring to in claim 46 line 1-2 . For the purpose of examination, the examiner will interpret the limitation as it referring to the lumens of the introducer sheath. Also, the applicant is asked to be consistent with similar terminology to keep  using “the first lumen of introducer sheath and second lumen of the introducer sheath” . 
Claim 48 recites the limitation “the first lumen and the second lumen" in line 2. It is unclear if it is referring to the first lumen in claim 44 lines 5-6  and the second lumen in claim 44 line 8 or the claim should be depend on claim 46 and the limitation is referring to in claim 46 line 1-2 . For the purpose of examination, the examiner will interpret the limitation as it referring to the lumens of the introducer hub. Also, the applicant is asked to be consistent with similar terminology to keep  using “the first lumen of first arm and second lumen of the second arm”.  
Other depending claims are rejected by virtue their dependency on claim 1 or claim 44.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-45, 49-52, 55-56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonnette et al. (US. 20080188831A1)(“Bonnette”). 
Re claim 44, Bonnette discloses a method (abstract, ¶0066) comprising: inserting an introducer sheath into a patient (Figs. 1-8, ¶0066); inserting an introducer hub into valve at a proximal end of the introducer sheath ( insert the hub 12 into ring around 28 and luer fit 26 which considered a valve due to sealing capabilities as both cover the opening of 24, Fig. 2, Fig. 3); securing the introducer hub to the introducer sheath (Fig. 1, ¶0066); inserting a first medical (104) device into a first arm of an introducer hub (arm 22, 104 is inserted, Fig. 8, ¶0080), the first arm having a first lumen (66, 64) for the passage of the first medical device therethrough (Fig. 3); inserting a second medical device  (50) into a second arm attached to the first arm (arm 20, Fig. 2), the second arm having a second lumen 96, ¶0069, Fig. 3) for the passage of the second medical device therethrough (Fig. 3); providing the first medical device and the second medical device to the introducer sheath through the valve (Fig. 3); and delivering the first medical device and the second medical device to a patient from a distal end of the introducer sheath (31 has 50 distal section include 58, 41, 42, 43, 52, 54, 56, Fig. 2, ¶0068).  
Re claim 45, Bonnette discloses comprising: inserting the first and second medical devices into a lumen formed within the introducer sheath for delivery to the patient (Fig. 3, lumen of 28).  
Re claim 49, Bonnette discloses activating a locking mechanism (between thread on 24 and thread on 26) to prevent axial movement of one or both of the first medical device and the second medical device within the introducer sheath (Fig. 1, Fig. 3).  
Re claim 50, Bonnette discloses wherein the locking mechanism comprises at least one of: a Tuohy-Borst adaptor, an inflatable balloon, and a locking lever arm ( threaded 24 is type of a Tuohy-Borst adaptor, Fig. 3).  
Re claim 51, Bonnette discloses wherein the locking mechanism is biased in a state that prevents axial movement of one or both of the first medical device and the second medical device within the introducer sheath (Fig. 3, Fig. 1, the escrow of 26 and 24, will prevent the axial movement of 12 which has locked with 50 and 104 ).  
Re claim 52, Bonnette discloses inserting a third medical device into a third arm attached to the first arm (18), the third arm having a third lumen (62) for the passage of the third medical device therethrough for delivery to the patient (it capable to deliver a suction catheter as attached in Fig. 8, ¶0080).  
Re claim 55, Bonnette discloses wherein securing the introducer hub to the introducer sheath comprises snapping a portion of the introducer hub together with a portion of the introducer sheath (lower portion of 28 and a portion of 24, Fig. 3).  
Re claim 56, Bonnette discloses wherein securing the introducer hub to the introducer sheath comprises screwing a portion of the introducer hub together with a portion of the introducer sheath connector, a snap-fit connector, or an interference-fit connector ( securing threaded 24 to the threaded in 26, Fig. 3, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 23-24, 40-43, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US. 20080188831A1)(“Bonnette”) in view of Elkins et al. (US. 20060047266A1) (“Elkins”).
Re claim 1, Bonnette discloses an introducer system (Figs. 1-8) comprising: a hub (12) configured to be coupled to a proximal end (lower end) of an introducer sheath (28, 26), the hub comprising: a first arm (22,68, Fig. 2) having a first lumen (66) and a first hemostasis valve (70, ¶0070), the first lumen and the first hemostasis valve configured for the passage of a first medical device (104, ¶0067); a second arm (20) coupled to the first arm (Fig. 1) and having a second lumen (close to 18) and a second valve (76), the second lumen and the second valve configured for the passage of a second medical device (50, Fig. 3); and a connection port (24) configured to be coupled to the introducer sheath and to the first arm and the second arm (Fig. 1, ¶0066), such that the first lumen and the second lumen are in communication with the lumen of the introducer sheath (lumen of 28, Fig. 3) to allow the passage of at least one of the first medical device and the second medical device through the introducer sheath for delivery to a patient (Fig. 3, ¶0007), wherein the first hemostasis valve has a first opening (opening for 104, Fig. 3) and the second valve has a second opening (Fig. 3, opening for 50), and the first opening is smaller than the second opening (diameter of the guidewire is less than the diameter of the tube 50, ¶0074), but it fails to discloses that the second valve is a hemostasis valve.
However, Elkins discloses an introducer system (e.g. 30, Figs. 6-8) and  wherein a first arm (64) and a second arm (70), a first hemostasis valve (84) and second hemostasis valve (86 - a Tuahy-Borst valve comprising a specific species of hemostasis valve see also ¶0071), a first and second instruments (see e.g. Fig. 13b). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified second valve of  Bonnette the second valve is a hemostasis valve as taught by Elkins for the purpose of allowing for insertion and removal of various instruments through the arms while maintaining a sealed avoid the leakage of blood or other fluids curing operation (Elkins ¶0068, ¶0074).
As to claim 8, Bonnette in view of Elkins is silent as to the specifics of the first opening has a diameter of about 8Fr.  The instant disclosure describes the parameter of the  diameter as being merely preferable (see ¶0027 of the current application), and does not describe the diameter as contributing any unexpected results to the system.  As such, parameters such as diameter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the diameter of the first opening would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
As to claim 9, Bonnette in view of Elkins is silent as to the specifics of the second opening has a diameter of about 14 Fr.  The instant disclosure describes the parameter of the  diameter as being merely preferable (see ¶0027 of the current application), and does not describe the diameter as contributing any unexpected results to the system.  As such, parameters such as diameter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the diameter of the second opening would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re claim 23,  Bonnette in view of Elkins discloses wherein the first lumen merges with the second lumen in the hub to form a third lumen (lumen at 64, Figs. 2-3), the third lumen  having a cross section comprised of a first circular section (annotated FIG. 3 of Bonnette) overlapped with a second circular section (annotated FIG. 3 of Bonnette) with a circular section, the center point of the first circular section being different than the center point of the second circular section (centers of the sections are close to medical devices 104 and 50).

    PNG
    media_image1.png
    659
    531
    media_image1.png
    Greyscale

Annotated FIG. 3 of Bonnette
Re claim 24,  Bonnette in view of Elkins discloses wherein the diameter of the first circular section is different than the diameter of the second circular section (Bonnette, Fig. 3).
Re claim 40, Bonnette in view of Elkins discloses wherein the connection port is configured to couple to a proximal end of the introducer sheath (26, Fig. 1) for the delivery of at least one of the first medical device or the second medical device to the patient (104, 50, ¶0007, abstract).  
Re claim 41,  Bonnette in view of Elkins discloses wherein the introducer sheath comprises a valve (Bonnette, ring around 28 and luer fit 26 having sealing capabilities as both cover the opening of 24, Fig. 2, Fig. 3) positioned at the proximal end of the introducer sheath (Bonnette, Fig. 3), and wherein the connection port is configured to penetrate the valve when  coupled to the introducer sheath (Fig. 2-3, Bonnette).  
Re claim 42,  Bonnette in view of Elkins discloses wherein the connection port comprises a connector (Bonnette, threaded on 24) to secure the hub to the proximal end of the introducer sheath (Bonnette, Fig. 3).
Re claim 43, Bonnette in view of Elkins discloses wherein the connector comprises any one of a screw connector, a snap-fit connector, or an interference-fit connector (screw 24, Bonnette).
Re claim 48, Bonnette fails to disclose that providing one or both of the first lumen and the second lumen with an irrigation fluid via a side-port positioned on each of the first and second arms.
  However, Elkins discloses an introducer system (e.g. 30, Figs. 6-8) and  wherein a first arm (64) and a second arm (70), a first hemostasis valve (84) and second hemostasis valve (86 - a Tuahy-Borst valve comprising a specific species of hemostasis valve see also ¶0071), a first and second instruments (see e.g. Fig. 13b) and a side-port (48, Fig. 8) for an irrigation fluid and a side-port positioned on each of the first and second arms (Fig. 8, ¶0069) in a lumen (lumen of 12, Fig. 6, Fig. 8). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified method of Bonnette to include a side port so that  providing one or both of the first lumen and the second lumen with an irrigation fluid via a side-port positioned on each of the first and second arms as taught by Elkins for the purpose of utilizing ports for other fluid delivering (Elkins ¶0068, ¶0074, Note: the side port of Bonnette is sued for collecting the fluid, however, port can be used for delivering the medication such as saline as ports may alter position or function such  the fluid delivery, medical device insertion or removing fluid).
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US. 20080188831A1)(“Bonnette”) in view of Schweikert et al. (US. 20030088213A1) (“Schweikert”).
Re claim 46, Bonnette discloses comprising: inserting the first medical device into a first lumen formed within the introducer sheath for delivery to the patient (104, Fig. 3), and inserting the second medical device into a second lumen formed within the introducer sheath for delivery to the patient (50, Fig. 3), but it fails to discloses that the first lumen isolated from the second lumen.  
However, Schweikert discloses an introducer system (e.g. 100, Figs. 3-5) and  wherein a first arm (132) and a second arm (134), and lumen of the first arm (inside 132) is attached to the first lumen of the sheath (162a lumen) and the second arm lumen ( lumen inside 134) is attached to a second lumen of the sheath (164a lumen) and first lumen isolated from the second lumen (Fig. 5). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified introducer sheath of  Bonnette ton include a second lumen so that the first lumen isolated from the second lumen as taught by Schweikert for the purpose of allowing for separate (Elkins ¶0068, ¶0074).
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US. 20080188831A1)(“Bonnette”) in view of Fischell et al. (US. 5,295,969) (“Fischell”).
Re claim 47, Bonnette fails to disclose attaching the introducer hub to the patient via a suture ring.  
However Fischell discloses an introducer sheath (82, Fig. 11) having a suture ring (93) and attaching the introducer hub to the patient via a suture ring (Col. 7, lines 5-14).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified introducer hub of  Bonnette to include suture ring so that attaching the introducer hub to the patient via a suture ring as taught by Elkins for the purpose of providing a suitable means by which an introducer hub can be sutured during an interventional procedure (Fischell, Col. 7, lines 5-14 Note: a suture ring is known in the art to fixedly attaching the medical device to the patient during a medical procedure to prevent dislocating the medical devices).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783  
/Lauren P Farrar/Primary Examiner, Art Unit 3783